COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

         ORDER AND NOTICE OF INTENT TO DISMISS FOR WANT OF PROSECUTION

Appellate case name:        Anthony Simon v. Kaytron Patric Curlin

Appellate case number:      01-16-00361-CV

Trial court case number:    2015-13089

Trial court:                312th District Court of Harris County

       On July 6, 2016, appellant, Anthony Simon, filed in this Court an affidavit of
indigence, which the Clerk of this Court forwarded to the district clerk on July 8, 2016.
See TEX. R. APP. P. 20.1(c)(1), (d)(1). On August 23, 2016, the indigent clerk’s record
was filed in this Court attaching, among other things, the trial court’s orders, signed on
July 27, 2016, sustaining the court reporter’s and trial clerk’s contests to appellant’s
affidavit of indigence. See id. 20.1(e)(1), (i)(4).
       A party claiming indigence for appellate costs may seek review of a trial court’s
order sustaining a contest to his affidavit of indigence by filing a motion challenging the
order, within 10 days of that order, in the appellate court. See TEX. R. APP. P. 20.1(j)(1),
(2). Here, because appellant failed to timely file such a motion, the Clerk of this Court is
directed to mark appellant not indigent for purposes of appellate costs. See id. 20.1(j)(2).
       Accordingly, because appellant has not established indigence, it is ORDERED
that he pay the $205.00 filing fee to the Clerk of this Court and file evidence with the
Clerk of this Court of payment or arrangements to pay the trial clerk for preparation of
the clerk’s record within 30 days of the date of this order, or this appeal may be
dismissed without further notice. See TEX. R. APP. P. 5, 37.3(b), 42.3(b), (c).
       In addition, appellant is ORDERED to request and pay, or make arrangements to
pay, for the reporter’s record within 30 days of this order, or this Court may set the
briefing schedule and consider and decide this appeal on those issues or points that do not
require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c)(1), (2).
       It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually
Date: September 8, 2016